NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

SAM STROTHER,                             )
                                          )
             Appellant,                   )
                                          )
v.                                        )   Case No. 2D18-3124
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Sam Strother, pro se.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.